IN MANDAMUS                           MEMORANDUM DECISION
Relator, Brenda Bradshaw, commenced this original action requesting a writ of mandamus which orders respondent Industrial Commission of Ohio to vacate its order denying her motion for temporary total disability compensation beginning September 9, 1995, and to enter an order granting the requested compensation.
Pursuant to Civ.R. 53 and Section M, Loc.R. 12 of the Tenth Appellate District, this matter was referred to a magistrate who issued a decision, including findings of fact and conclusions of law. In her decision the magistrate concluded that despite several defects in the commission's order, the commission was within its discretion to find the testimony of Mr. Freimark persuasive, and to reject the reports of Dr. Medling regarding the issues before it.
Specifically, the magistrate concluded the commission had some evidence to support its finding that the employer tailored a job to accommodate the restrictions set forth by Dr. Taylor, as Mr. Freimark set forth the various efforts the company had made in order to accommodate relator.
Next, the magistrate concluded that each of the reports of Dr. Medling was either unpersuasive or internally inconsistent and therefore the commission was within its discretion to reject those reports. Accordingly, despite defects in the commission's order which do not effect the outcome of this matter, the magistrate found the commission's order supported by some evidence and decided the requested writ should be denied.
No objections have been filed to the magistrate's decision.
Finding no error of law or other defect on the face of the magistrate's decision, we adopt the magistrate's decision as our own, including the findings of fact and conclusions of law contained in it. In accordance with the magistrate's decision, the requested writ is denied.
Writ denied.
LAZARUS, P.J., and PETREE, J., concur.